COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER AND NOTICE

Appellate case name:        Henry L. Maher v. Cynthia June Maher

Appellate case number:      01-14-00106-CV

Trial court case number:    C2011-0263D

Trial court:                433rd District Court of Comal County

        On August 13, 2014, the Clerk of this Court notified appellant, Henry L. Maher,
that the court reporter responsible for preparing the record in this appeal had informed the
Court that appellant had not paid, or made arrangements to pay, for the reporter’s record.
See TEX. R. APP. P. 35.3(b). The Clerk further notified appellant that unless he provided
written evidence that he had paid, or made arrangements to pay, for the reporter’s record,
or provided proof that he is entitled to proceed without payment of costs by September
12, 2014, the Court might consider the appeal without a reporter’s record. See TEX. R.
APP. P. 37.3(c). On August 18, 2014, appellant responded with a motion, requesting that
the deadline to pay for preparation of the reporter’s record be extended. On August 29,
2014, appellant further advised the Clerk of this Court that he anticipated paying the
remaining balance due for preparation of the reporter’s record no later than September
26, 2014. We grant appellant’s motion.
       Accordingly, appellant is directed to submit written evidence that he has paid, or
made arrangements to pay, the fee for preparation of the court reporter’s record no later
than 14 days from the date of this order. Unless appellant provides written evidence
from the court reporter showing that the fee has been paid or arrangements to pay the fee
have been made, the Court may require appellant to file his brief and can consider and
decide the appeal on those issues or points that do not require a reporter’s record for a
decision. See TEX. R. APP. P. 37.3(c).
      It is so ORDERED.

Judge’s signature:       /s/ Terry Jennings
                          Acting individually

Date: October 21, 2014